The present respondent, Paul C. Rosecrans, filed his petition in the court of chancery asking a divorce from his wife on the grounds of desertion and extreme cruelty and also adultery. The case was heard before Vice-Chancellor Backes, who advised a decree of divorce on the grounds of extreme cruelty and desertion. From the decree entered in accordance with that advice Mrs. Rosecrans has appealed.
Our examination of the testimony sent up with the appeal satisfies us that the finding of the vice-chancellor from the proofs submitted to him, was entirely justified, and that for this reason the decree advised by him should be affirmed.
At the opening of the case Mr. McCarter applied for the allowance of a counsel fee to his client.
It is the uniform practice in cases of divorce to allow the wife a counsel fee when an appeal is taken by her from a decree divorcing her from her husband. *Page 194 
Pursuant to this practice a counsel fee of $200 will be awarded to her.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, KALISCH, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 11.
For reversal — None.